      Case: 1:18-cv-07297 Document #: 18 Filed: 03/01/19 Page 1 of 1 PageID #:61



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 JAMES HAUGEN, on behalf of himself,            )
 and all other plaintiffs similarly situated,   )   No. 18-cv-07297
 known and unknown,                             )
                                                )
                   Plaintiff,                   )   Honorable Judge Elaine E. Bucklo
                                                )
                      v.                        )
                                                )
 ROUNDY’S ILLINOIS, LLC D/B/A                   )
 MARIANO’S                                      )
                                                )
                 Defendant.                     )

                                CERTIFICATE OF SERVICE

TO:    Mark Gerano
       Elizabeth Simmons Callan
       312-651-2405
       Mark.Gerano@Jacksonlewis.com
       Elizabeth.SimmonsCallan@Jacksonlewis.com
       Jackson Lewis P.C.
       PNC Center, 26th Floor
       201 E. 5th Street
       Cincinnati, OH 45202
       513-898-0050

       The undersigned hereby attests under oath that on 3/1/2019 , he caused to be served
upon the attorneys of record herein PLAINTIFF JAMES HAUGEN’S MANDATORY INITIAL
DISCOVERY RESPONSES, by electronic service to the individual(s) of record above from
sengelson@billhornlaw.com.


                                                    Electronically Served 3/1/2019

                                                    /s/ Samuel D. Engelson
                                                    ___________________________
                                                    Samuel D. Engelson

BILLHORN LAW FIRM
53 West Jackson Blvd., Suite 840
Chicago, IL 60604
(312) 853-1450
